


Exhibit 10.37

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), is made, entered into
and effective as of December 31, 2008 (the “Effective Date”) by and among UNITED
STATIONERS INC., a Delaware corporation (hereinafter, together with its
successors, referred to as “Holding”), UNITED STATIONERS SUPPLY CO., an Illinois
corporation (hereinafter, together with its successors, referred to as the
“Company”, and, together with Holding, the “Companies”), and Stephen A. Schultz
(hereinafter referred to as the “Executive”) and specifically, supersedes the
Executive Employment Agreement Executive entered into with the Companies on
July 1, 2002.

 

WHEREAS, the Companies and Executive are parties to an Executive Employment
Agreement dated May 18, 2005 (the “Prior Agreement”), which the parties desire
to amend and restate in its entirety as set forth in this Agreement; and

 

WHEREAS, in October 2004, the American Jobs Creation Act of 2004 (the “Act”) was
enacted, Section 885 of which Act added new provisions to the Internal Revenue
Code pertaining to deferred compensation and for which the Treasury Department
has issued final regulations and guidance regarding the deferred compensation
provisions of the Act permitting service providers and service recipients a
transition period to modify existing deferred compensation arrangements to bring
them into compliance with the Act; and

 

WHEREAS, the parties agree that it is in their mutual best interests to modify,
amend and clarify the terms and conditions of the Prior Agreement, as set forth
in this Agreement, with the full intention of complying with the Act so as to
avoid the additional taxes and penalties imposed under the Act; and

 

WHEREAS, Executive is a key member of the management of the Companies and is
expected to devote substantial skill and effort to the affairs of the Companies,
and the Companies desire to recognize the significant personal contribution that
Executive makes and is expected to continue to make to further the best
interests of the Companies and their shareholders; and

 

WHEREAS, it is desirable and in the best interests of the Companies and its
shareholders to continue to obtain the benefits of Executive’s services and
attention to the affairs of the Companies, and to provide inducement for
Executive (1) to remain in the service of the Companies in the event of any
proposed or anticipated Change of Control and (2) to remain in the service of
the Companies in order to facilitate an orderly transition in the event of a
Change of Control; and

 

WHEREAS, it is desirable and in the best interests of the Companies and their
shareholders that Executive be in a position to make judgments and advise the
Companies with respect to any proposed Change of Control without regard to the
possibility that

 

1

--------------------------------------------------------------------------------


 

Executive’s employment may be terminated without compensation in the event of a
Change of Control; and

 

WHEREAS, Executive will have access to confidential, proprietary and trade
secret information of the Companies and their subsidiaries, and it is desirable
and in the best interests of the Companies and their shareholders to protect
confidential, proprietary and trade secret information of the Companies and
their subsidiaries, to prevent unfair competition by former executives of the
Companies following separation of their employment with the Company and to
secure cooperation from former executives with respect to matters related to
their employment with the Company; and

 

WHEREAS, it is desirable and in the best interests of the Companies and their
shareholders to obtain commitments from Executive with respect to Executive’s
service with the Company, and to facilitate a smooth transition upon separation
from service for former executives,

 

NOW, THEREFORE in consideration of the premises and the mutual covenants and
agreements contained herein, the parties agree as follows:

 

Section 1.                                          Definitions.

 

(a)                                       As used in this Agreement, the
following terms have the respective meanings set forth below:

 

“Accrued Benefits” means (i) all salary earned or accrued through the date the
Executive’s employment is terminated, (ii) reimbursement for any and all monies
expended by Executive in connection with the Executive’s employment for
reasonable and necessary out-of-pocket business expenses incurred by the
Executive in performance of services for the Company through the date the
Executive’s employment is terminated. (iii) all accrued and unpaid annul
incentive compensation awards for the year immediately prior to the year in
which the Executive’s employment is terminated, and (iv) all other payments and
benefits payable on or after termination of employment to which the Executive is
entitled at the date of termination under the terms of any applicable
compensation arrangement or benefit plan or program of the Company. “Accrued
Benefits” shall not include any entitlement to severance pay or severance
benefits under any Company severance policy or plan generally applicable to the
Company’s salaried employees.

 

“Affiliate” shall have the meaning given such term in Rule 12b-2 of the Exchange
Act.

 

“Board” shall mean, so long as Holding owns all of the outstanding Voting
Securities (as hereinafter defined in the definition of Change of Control) of
the Company, the board of directors of Holding. In all other cases, Board means
the board of directors of the Company.

 

2

--------------------------------------------------------------------------------


 

“Cause” shall mean (i) conviction of, or plea of nolo contendere to, a felony
(excluding motor vehicle violations); (ii) theft or embezzlement, or attempted
theft or embezzlement, of money or property or assets of the Company or any of
its Affiliates: (iii) illegal use of drugs; (iv) material breach of this
Agreement or any employment-related undertakings provided in a writing signed by
the Executive prior to or concurrently with this Agreement; (v) gross negligence
or willful misconduct in the performance of Executive’s duties; (vi) breach of
any fiduciary duty owed to the Company, including, without limitation, engaging
in competitive acts while employed by the Company; or (vii) the Executive’s
willful refusal to perform the assigned duties for which the Executive is
qualified as directed by the Executive’s Supervising Officer (as hereinafter
defined) or the Board; provided, that in the case of any event constituting
Cause within clauses (iv) through (vii) which is curable by the Executive, the
Executive has been given written notice by the Companies of such event said to
institute Cause, describing such event in reasonable detail, and has not cured
such action within thirty (30) days of such written notice as reasonably
determined by the Chief Executive Officer. For purposes of this definition of
Cause, action or inaction by the Executive shall not be considered “willful”
unless done or omitted by the Executive (A) intentionally or not in good faith
and (B) without reasonable belief that the Executive’s action or inaction was in
the best interests of the Companies, an shall not include failure to act by
reason of total air partial incapacity due to physical or mental illness.

 

“Change of Control” shall meant (a) Any “Person” (having the meaning ascribed to
such term in Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and
14(d) thereof, including a “group” within the meaning of Section 13(d)(3)) has
or acquires “Beneficial Ownership” (within the meaning of Rule 13d-3 under the
Exchange Act) of 30% or more of the combined voting power of Holding’s then
outstanding voting securities entitled to vote generally in the election of
directors (“Voting Securities”); provided, however, that the acquisition or
holding of Voting Securities by (i) Holding of any of its subsidiaries, (ii) an
employee benefit plan (or a trust forming a part thereof) maintained by Holding
or any of its subsidiaries, or (iii) any Person in which the Executive has a
substantial equity interest shall not constitute a Change of Control.
Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person acquired Beneficial Ownership of more than the
permitted amount of Voting Securities as a result of the issuance of Voting
Securities by Holding in exchange for assets (including equity interests) or
funds with a fair value equal to the fair value of the Voting Securities so
issued.; provided that if a Change of Control would occur (but for the operation
of this sentence) as a result of the issuance of Voting Securities by Holding,
and after such issuance of Voting Securities by Holding, such Person becomes the
Beneficial Owner of any additional Voting Securities which increases the
percentage of the Voting Securities Beneficially Owned by such Person to more
than 50% of the Voting Securities of Holding; then a Chang: of Control shall
occur; (b) At any time during a period of two consecutive years, the individuals
who at the beginning of such period reinstituted the Board (the “Incumbent
Board”) cease for any reason to constitute more than 50% of the Board;

 

3

--------------------------------------------------------------------------------


 

provided, however, that if the election. or nomination for election by Holding’s
stockholders, of any new director was approved by a vote of more than 50% of the
directors then comprising the Incumbent Board, such new director shall, for
purposes of this subsection (b), be considered as though such person were a
member of the, incumbent Board; provided, further, however, that no individual
shall be considered a member of the Incumbent Board if such individual initially
assumed office as a result of (i) either an actual “Election Consent” (as
described in Rule 14a-11  promulgated unde(r) the Exchange Act) or other actual
solicitation of proxies or consents by or on behalf of a Person other than the
Incumbent Board (a “Proxy Contest”), or (ii) by reason of an agreement intended
to avoid or settle any actual or threatened Election Contest or Proxy Contest:
(c) Consummation of a merger, consolidation or reorganizations or approval by
Holding’s stockholders of a liquidation or dissolution of Holding or the
occurrence of a liquidation or dissolution of Holding (“Business Combination”),
unless, following such Business Combination: (I) the Persons with Beneficial
Ownership of Holding, immediately before such Business Combination, have
Beneficial Ownership of more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the corporation (or in the election of a comparable governing body
of any other type of entity) resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns Holding or all or substantially all of Holding’s assets either directly or
through one or more subsidiaries) (the “Surviving Company”) in substantially the
same proportions as their Beneficial Ownership of the Voting Securities
immediately before such Business Combination, (2) the individuals who were
members of the Incumbent Board immediately prior to the execution of the initial
agreement providing for such Business Combination constitute more than 50% of
the members of the board of directors (or comparable governing by of a
noncorporate entity) of the Surviving Company; and (3) no Person (other than
Holding, any of its subsidiaries or any employee benefit plan (Or any trust
forming a part thereof) maintained by Holding, the Surviving Company or any
Person who immediately prior to such Business Combination had Beneficial
Ownership of 30% or more of the then Voting Securities) has Beneficial Ownership
of 30% or more of the then combined voting power of the Surviving Company’s then
outstanding voting securities; provided, that notwithstanding this clause (3), a
Change of Control shall not be deemed to occur solely because any Person
acquirer. Beneficial Ownership of more than 30% of Voting Securities as a result
of the issuance of Voting Securities by Holding in exchange for assets
(including equity interests) or funds with a fair value equal to the fair value
of the Voting Security so issued; provided, however that a Business Combination
with a Person in which the Executive has a substantial equity interest shall not
constitute a Change of Control, or (d) Approval by Holding’s stockholders of an
agreement for the assignment, sale, conveyance, transfer, !case or other
disposition of all or substantially all of the assets of Holding to any Person
(other than a Person in which the Executive has a substantial equity interest
and other than a subsidiary of Holding or other entity, the Persons with
Beneficial Ownership of which are the same Persons with Beneficial Ownership of
Holding and such Beneficial. Ownership is in substantially the same
proportions), or the occurrence of the same. Notwithstanding the foregoing, a
Change of Control shall not be deemed to occur solely

 

4

--------------------------------------------------------------------------------


 

because any Person acquired Beneficial Ownership of more than the permitted
amount of Voting Securities as a result of the acquisition of Voting Securities
by the Company which, by reducing the number of Voting Securities outstanding,
increases the proportional number of shares Beneficially Owned by such Person;
provided that if a Change of Control would occur but for the operation of this
sentence) as a result of the acquisition of Voting Securities by the Company,
and after such acquisition of Voting Securities by the Company, such Person
becomes the Beneficial Owner of any additional Voting Securities which increases
the percentage of the Voting Securities Beneficially Owned by such Person, then
a Change of Control shall occur.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Good Reason” shall mean (i) any material breach by the Companies of this
Agreement without Executive’s written consent, (ii) any material reduction,
without the Executive’s written consent, in the Executive’s duties,
responsibilities or authority; provided, however, that for purposes of this
clause (ii), neither (A) a change in the Executive’s Supervising Officer or the
number or identity of the Executive’s direct reports, nor (B) a change in the
Executive’s title, duties. responsibilities or authority was result of a
realignment or restructuring of the Companies’ executive organizational chart
nor (C) a change in the Executive’s title, duties, responsibilities or authority
as a result of a realignment or restructuring of the Companies shall necessarily
be deemed by itself to materially reduce Executive’s duties, responsibilities or
authority, as long as, in the case of either (A), (B) or (C), Executive
continues to report to either the Chief Executive Officer or Chief Operating
Officer of the Companies or to the Supervising Officer to whom he reported
immediately prior to the Change of Control or a Supervising Officer of
equivalent responsibility and authority, or (iii) without Executive’s written
consent: (A) a material reduction in the Executive’s Base Salary, (B) the
relocation of the Executive’s principal place of employment more than fife (50)
miles from its location on the date of a Change in Control, or (C) the
relocation of the Company’s corporate headquarters office outside of the
metropolitan area in which it is located on the date of a Change in Control. For
purposes of this Agreement, a Change of Control, atone, does not constitute Good
Reason. Furthermore, notwithstanding the above, the occurrence of any of the
events described above will not constitute Good Reason unless the Executive
gives the Companies written notice within thirty (30) days after the initial
occurrence of any of such events that the Executive believes that such event
constitutes Good Reason, and the Companies thereafter fail to cure any such
event within sixty (60) days after receipt of such notice.

 

“Person” shall mean any natural person, firm, corporation, limited liability
company, trust, partnership, limited or limited liability partnership, business
association, joint venture or other entity and, for purposes of the definition
of Change of Control herein, shall comprise any “person” within the meaning of
Sections 13(d) and 14(d) of the Exchange Act, including a “group” as therein
defined.

 

“Subsidiary” shall mean, with respect to any Person, any other Person of which
such

 

5

--------------------------------------------------------------------------------


 

first Person owns 20% or more of the economic interest in such Person or owns or
has the power to vote, directly or indirectly, securities representing 20% or
more of the votes ordinarily entitled to be cast for the election of directors
car other governing Persons.

 

(h) The capitalized terms used in Section 5(j) have the respective meanings
assigned to them in such Section and the fallowing additional terms have the
respective meanings assigned to them in the Sections hereof set forth opposite
them:

 

Annual Bonus”

Section 4(b)

“Base Salary”

Section 4(a)

“Bonus Plan”

Section 4(b)

“Confidential information or proprietary data”

Section 6(a)(2)

“Customer”

Section 6(d)(2)

“Disability”

Section 5(c)

“Employment Period”

Section 2

“Retirement”

Section 5(f)

“Supervising Officer”

Section 3(a)

“Term” and “Termination Date”

Section 2

 

Section 2.                                          Term and Employment Period.
Subject to Section 19 hereof, the term of this Agreement (“Term”) shall commence
on the Effective Date of this Agreement and shall continue until the effective
date of termination of the Executive’s employment hereunder pursuant to
Section 5 of this Agreement. The period during which the Executive is employed
by the Companies pursuant to this Agreement is referred to herein as the
“Employment Period.” The date on which termination of the Executive’s employment
hereunder shall become effective is referred to herein as the “Termination
Date.” For purposes of Section 5 of this Agreement only, the Termination Date
shall mean the date on which a “separation from service” has occurred for
purposes of Section 409A of the Internal Revenue Code and the regulations and
guidance thereunder (the “Code”).

 

Section 3,                                          Duties.

 

(a)                                  During the Employment Period, the Executive
(1) shall serve as Group President, Lagasse, Inc. and ORS Nasco, Inc., a
subsidiary of the Companies, (ii) shall report directly to an officer of the
Companies (the “Supervising Officer”) who shall be selected by the Board or the
Chief Executive Officer in its or his or her sole discretion, (iii) shall.
subject to and in accordance with the authority and direction of the Board
and/or the Supervising Officer have such authority and perform in a diligent and
competent manner- such duties as may be assigned to the Executive from time to
time by the Board and/or the Supervising Officer and (iv) shall devote the
Executive’s best efforts and such time, attention, knowledge and skill to the
operation of the business and affairs of the Companies as shall be necessary to
perform the Executive’s duties. During the Employment Period, the Executive’s
place of performance for the Executive’s duties and responsibilities shall be at

 

6

--------------------------------------------------------------------------------


 

the Companies’ corporate headquarters office, unless another principal place of
performance is a(g)reed in writing among the parties and except for required
travel by the Executive on the Companies’ business or as may be reasonably
required by the Companies.

 

(b)                                 Notwithstanding the foregoing, it is
understood during the Employment Period. subject to any conflict of interest
policies of the Companies, the Executive may (i) serve in any capacity with any
civic, charitable, educational or professional organization provided that such
service does not materially interfere with the Executive’s duties and
responsibilities hereunder, (ii) make arid manage personal investments of the
Executive’s choice, and (iii) with the or consent of the Companies’ Chief
Executive Officer, which shall not be unreasonably withheld, serve on the board
of directors of one (1) far-profit business enterprise.

 

Section 4.                                          Compensation. During the
Employment Period, the Executive shall be compensated as follows:

 

(a)                                  the Executive shall receive, at such
intervals and in accordance with such Company payroll policies as may be in
effect from time to time, an annual salary (pro rata for any partial year) equal
to $380,000.16 (.”Base Salary”). The Base Salary shall be reviewed by the Board
from time to time and may, in the Board’s sole discretion, be increased when
deemed appropriate by the Board; if so increased, it shall not thereafter be
reduced (other than an across-the-board reduction applied in the same percentage
at the same time to all of the Companies’ senior executives at the same grade
level);

 

(b)                                 during the Employment Period, the Executive
shall be eligible to earn an annual incentive compensation award under the
Companies’ management incentive or bonus plan, or a successor plan thereto, as
shall be in effect from time to time (the “Bonus Plan”), subject to achievement
of performance goals determined in accordance with the terms of the Bonus Plan
(such annual incentive compensation award, the “Annual Bonus”), with such Annual
Bonus to be payable in a cash lump sum at such time as bonuses are ordinarily
paid to the Companies’ senior executives at the same grade level;

 

(c)                                  the Executive shall he reimbursed, at such
intervals anti in accordance with such Company policies as may be in effect from
time to time, for any and all reasonable and necessary out-of-pocket business
expenses incurred by the Executive during the Employment Period for the benefit
of the Companies, subject to documentation in accordance with the Companies’
policies;

 

(d)                                 the Executive shall be entitled to
participate in all (i)ncentive, savings and retirement plans, stock option
plans, practices, policies and programs applicable generally to other senior
executives of the Companies at the same grade level and as determined by the
Board from time to time;

 

(e)                                  the Executive and/or the Executive’s
family, as the case may be, shall be eligible for participation in and shall
receive all benefits under welfare benefit plans.

 

7

--------------------------------------------------------------------------------


 

practices, policies and programs provided by the Company to senior executives of
the Companies; at the same grade level (including, without limitation. medical,
prescription. dental, disability, salary continuance, employee life, group life,
and accidental death and travel accident insurance plans and programs) to the
extent applicable generally to other executives of the Companies at the same
grade level;

 

(f)                                    the Executive shall be entitled to not
less than twenty (20) paid vacation days per calendar year (pro rata for any
partial year); and

 

(g)                                 the Executive shall be entitled to
participate in the Company’s other executive fringe benefits and perquisites
generally applicable to the Companies’ senior executives at the same grade level
in accordance with the terms and conditions of such arrangements as are in
effect from time to time.

 

Section 5.                                          Termination of Employment.

 

(a)                                  All Accrued Benefits to which the Executive
(or the Executive’s estate or beneficiary) is entitled shall be payable within
thirty (30) days following the Termination Date, except as otherwise
specifically provided herein or under the terms of any applicable policy, plan
or program, in which case the payment terms of such policy, plan or program
shall be determinative,

 

(b)                                 Any termination by the Companies, or by the
Executive, of the Employment Period shall he communicated by written notice of
such termination to the Executive, if such notice is delivered by the Companies,
and to the Companies, if such notice is delivered by the Executive, each in
compliance with the requirements of Section 13 hereof. Except in the event of
termination of the Employment Period by reason of Cause or the Executive’s
death, the effective date of the termination of Executive’s employment shall be
no earlier than thirty (30) days following the date on which notice: of
termination is delivered by one party to the other in compliance with the
requirements of Section 13 hereof.

 

(c)                                  If the Employment Period, is terminated
prior to the expiration of the Term by the Companies for any reason other than
Cause or the Executive’s permanent disability, as defined in the Companies’
Board-approved disability plan or policy as in effect from time to time
(“Disability”) and other than within two (2) years following a Change of
Control, then, as the Executive’s exclusive right and remedy in respect of such
termination:

 

(i)                                     the Executive shall be entitled to
receive from the Company the Executive’s Accrued Benefits in accordance with
Section 5(a);

 

(ii)                                  the Executive shall be entitled to an
amount equal to one and one-half (1 1/2 )

 

8

--------------------------------------------------------------------------------


 

times the Executive’s then existing Base Salary, to be paid in such intervals
and at such times in accordance with the Company’s payroll practices in effect
from time to time over the eighteen (18) month period following the Termination
Date; but in no event shall such amount paid under this Section 5(c)(ii) exceed
the lesser of (A) $460,000.00 or (B) two (2) times Executive’s annualized
compensation based upon the annual rate of pay for services to the Companies for
the calendar year prior to the calendar year in which the Termination Date
occurs (adjusted for any increase during that year that was expected to continue
indefinitely if the Executive had not separated from service), consistent with
the parties’ intention that the payments under this Section 5(c)(ii) constitute
a “separation pay plan due to involuntary separation from service” under Treas.
Reg. § 1.409A-1(b)(9)(iii);

 

(iii)                               in the event that an amount equal to one and
one-half times (1½) the Executive’s then-existing Base Salary exceeds the
limitations of Subsections 5(c)(ii)(A) or (B) above, then the Executive shall be
entitled to an additional lump sum payment equal to the difference between
(x) one and one-half (1½) times the Executive’s then-existing Base Salary and
(y) the amount payable to Executive under Subsection 5(c)(ii), such lump sum
payable to Executive on the first regular payroll date of the Company to occur
following the date that is six months after the Termination Date;

 

(iv)                              the Executive shall be entitled to a payment
in an amount equal to one and one-half (1½) times the actual Annual Bonus award
which would otherwise be payable for the calendar year during which the
Termination Date occurs, as if the Executive had been employed for all of such
calendar year based on actual performance, to be paid at such time as the Annual
Bonus award would otherwise be paid in accordance with the Company’s policies;

 

(v)                                 the Executive shall continue to be covered,
upon the same terms and conditions described in Section 4(e) hereof, by the same
or equivalent medical and/or dental insurance plans, programs and/or
arrangements as in effect for the Executive immediately prior to the Termination
Date, beginning on the Termination Date and continuing until the earlier of
(A) the eighteen (18) month anniversary following the date of the Executive’s
Termination Date, and (B) the date the Executive receives substantially
equivalent coverage under the plans, programs and/or arrangements of a
subsequent employer; provided that Executive timely pays the Executive’s portion
of such coverage, and provided further that if the Company determines that the
coverage to be provided under this Section 5(c)(v) would cause a self-insured
plan maintained by the Company to be in violation of the nondiscrimination
requirements of Section 105(h) of the Code, then such coverage will be paid for
by the Executive by means of the Company reporting imputed income to Executive
on a monthly basis for the fair market value of such coverage plus additional
imputed amounts to pay any income tax at source on resulting wages subject to
FICA or the income tax withholding provisions of federal or state tax law,
including pyramiding wages and taxes (and the Company shall be responsible for
depositing all applicable withholding amounts in a timely manner with the
appropriate tax authority), with the intent that any amounts payable under this
Section 5(c)(v) that are not otherwise excluded from deferred compensation under
Code Section 409A shall be excluded from

 

9

--------------------------------------------------------------------------------


 

deferred compensation pursuant to a “separation pay plan due to involuntary
separation from service” under Treas. Reg. § 1.409A-1(b)(9)(iii);

 

(vi)                              the Executive shall receive a lump sum payment
in an amount equal to the amount the Company would otherwise expend for 18
month’s coverage for its share of the premiums for life and disability insurance
plans or programs as in effect for Executive immediately prior to the
Termination Date, payable to Executive within thirty (30) days following the
Termination Date; and

 

(vii)                           for the period commencing on the Termination
Date and ending not later than the last day of the second calendar year after
the Termination Date, the Executive shall be entitled to receive executive level
career transition assistance services provided by a career transition assistance
firm selected by the Executive and paid for by the Companies in an amount not to
exceed ten percent (10%) of the sum of the Executive’s then existing Base
Salary. The Executive shall not be eligible to receive cash in lied of executive
level career transition, assistance services.

 

(d)                                 If during the Employment Period, a Change of
Control occurs and the Employment Period is terminated by the Companies for any
reason other than Cause or Disability or by the Executive for Good Reason within
two (2) years from the date of such Change of Control, and, in the case of
Executive’s resignation for Good Reason, the Executive’s separation from service
occurs within two years following the initial existence of the condition giving
rise to Good Reason, then;

 

(i)                                          the Executive shall be entitled to
receive from the Company the Executive’s Accrued Benefits in accordance with
Section 5(a);

 

(ii)                                       the Executive shall be entitled to a
lump-sum payment in an amount equal to two (2) times the Executive’s then
existing Base Salary, to be paid within thirty (30) days following the
Termination Date;

 

(iii)                                    the Executive shall be entitled to a
lump-sum payment in an amount equal to two (2) times the Executive’s target
incentive compensation award for the calendar year during which the Termination
Date occurs, to be paid within thirty (30) days following the Termination Date;

 

(iv)                                   the Executive shall be entitled to a
lump-sum payment to be paid within thirty (30) days following the Termination
Date in an amount equal to the pro-rata target incentive compensation award for
the calendar year during which the Termination Date occurs. Such pro-rata target
incentive compensation award shall be determined by multiplying the target
incentive compensation award amount by a fraction. the numerator of which is the
number of days in the calendar year of the Termination Date elapsed prior to the
Termination Date and the denominator of which is three hundred and sixty-five
(365).

 

(v)                                      the Executive shall continue to be
covered, upon the same terms and

 

10

--------------------------------------------------------------------------------


 

conditions described in Section 4(e) hereof, by the same or equivalent medical
and/or dental insurance plans, programs and/or arrangements as in effect for the
Executive immediately prior to the Change of Control beginning on the
Termination Date and continuing until the earlier of: (A) the second anniversary
following the date of the Executive’s Termination Date, and (B) the date the
Executive receives substantially equivalent coverage under the plans, programs
and/or arrangements of a subsequent employer; provided that the Executive timely
pays the Executive’s portion of such coverage, and provided further that if the
Company determines that the coverage to be provided under this
Section 5(d)(v) would cause a self-insured plan maintained by the Company to be
in violation of the nondiscrimination requirements of Section 105(h) of the
Code, then such coverage will be paid for by the Executive by means of the
Company reporting imputed income to Executive on a monthly basis for the fair
market value of such coverage plus additional imputed amounts to pay any income
tax at source on resulting wages subject to FICA or the income tax withholding
provisions of federal or state tax law, including pyramiding wages and taxes
(and the Company shall be responsible for depositing all applicable withholding
amounts in a timely manner with the appropriate tax authority), with the intent
that any amounts payable under this Section 5(d)(v) that are not otherwise
excluded from deferred compensation under Code Section 409A shall be excluded
from deferred compensation pursuant to a “separation pay plan due to involuntary
separation from service” under Treas. Reg. § 1.409A-1(b)(9)(iii);

 

(vi)                                   the Executive shall receive a lump sum
payment in an amount equal to the amount the Company would otherwise expend for
24-month’s coverage for its share of the premiums for life and disability
insurance plans or programs as in effect for Executive immediately prior to the
Termination Date, payable to Executive within thirty (30) days following the
Termination Date;

 

(vii)                                the Executive shall receive a lump sum cash
payment, payable to Executive within thirty (30) days following the Termination
Date, in an amount equal to the additional benefit value (on a present value,
differential basis) that would be payable to Executive under the Company’s
defined benefit retirement plan if he had two (2) additional years of credit for
purposes of age, benefit service and vesting under the Company’s defined benefit
retirement plan;

 

(viii)                             if the Executive’s outstanding stock options
have not by then, fully vested pursuant to the terms of the Companies’
applicable stock option plans) and applicable option agreement(s), then to the
extent permitted in the Companies’ applicable stock option plan(s) and as
provided in the applicable stock option agreement(s), the Executive shall
continue to vest in the Executive’s unvested stock options following the
Termination Date;

 

(ix)                                     for the period commencing on the
Termination Date and ending not later than the last day of the second calendar
year after the Termination Date, the Executive shall be entitled to receive
executive level career transition

 

11

--------------------------------------------------------------------------------


 

assistance services provided by a career transition assistance firm selected by
the Executive and paid for by the Companies in an amount not to exceed tees
percent (10%) of the sum of the Executive’s then existing Base Salary. The
Executive shall not be eligible to receive cash in lieu of executive level
career transition assistance services; and

 

(x)                                        the Executive shall be entitled to be
reimbursed by the Company for the Executive’s reasonable attorneys’  fees, costs
and expenses incurred in conjunction with any dispute regarding Section 5(d)  if
Executive prevails in any material respect in such dispute, provided that
(A) the applicable statutes of limitations shall not have expired for any claim
arising from the dispute that could be raised in a court of law; (B) Executive
shall submit to the Company verification of legal expenses for reimbursement
within 60 days from the date the expense was incurred; (C) the Company shall
reimburse Executive for eligible expenses promptly thereafter, but in any event
not earlier than the first day of the seventh month following the Termination
Date and not later than December 31 of the calendar year following the calendar
year in which the expense was incurred; (D) the expenses eligible for
reimbursement during any given calendar year shall not affect the expenses
eligible for reimbursement in any other calendar year; and (E) the right to
reimbursement hereunder may not be liquidated or exchanged for cash or any other
benefit.

 

(e)                                  Any amounts payable pursuant to Sections
5(c) and 5(d) above shall be considered severance payments anti, except for the
Executive’s vested benefits under the Companies’ employee benefit plans (other
than severance plans), shall be in full and complete satisfaction of the
obligations of the Companies to the Executive in connection with the termination
of the Executive’s employment. The Company shall deliver a Form 1099 to the
Executive reflecting such payments.

 

(f)                                    If the Employment Period is terminated as
a result of the Executive’s death, Disability or retirement, as defined in the
Companies’ Board-approved retirement plan or policy, as in effect from time to
time (“Retirement”), then the Executive shall be entitled to (i) the Executive’s
Accrued Benefits in accordance with Section 5(a), (ii) any benefits that may be
payable to the Executive under any applicable Board-approved disability, life
insurance or retirement plan or policy in accordance with the terms of such plan
or policy, and (iii) a lump sum payment in an amount equal to:

 

(i)                                          in the event the Employment Period
is terminated as a result of Executive’s death or Disability, an amount equal to
the pro-rata target Annual Bonus award for the calendar year during which the
Termination Date occurs by reason of the Executive’s death or Disability.  Such
lump sum payment shall be determined by multiplying the target Annual Bonus
award amount by a fraction, the numerator of which is the number of days in the
calendar year of the Termination Date elapsed prior to the Termination Date and
the denominator of which is three hundred and

 

12

--------------------------------------------------------------------------------


 

sixty-five (365); or

 

(ii)                                       in the event the Employment Period is
terminated as a result of Executive’s Retirement, an amount equal to the
pro-rata actual Annual Bonus award for the calendar year during which the
Termination Date occurs by reason of the Executive’s Retirement.  Such lump sum
payment shall be determined by multiplying the actual Annual Bonus award amount
by a fraction, the numerator of which is the number of days in the calendar year
of the Termination Date elapsed prior to the Termination Date and the
denominator of which is three hundred and sixty-five (365).

 

In the event the Employment Period is terminated as a result of Executive’s
death, such lump sum payment shall be made within 30 days following the
Termination Date; in the event the Employment Period is terminated as a result
of Executive’s Disability, such lump sum payment shall be made on the first
regular payroll date of the Company to occur following the date that is six
months after the Termination Date; and in the event the Employment Period is
terminated as a result of Executive’s Retirement, such lump sum payment shall be
made on the later of the date that Annual Bonus payments are made to other
participants in the plan or the first regular payroll date of the Company to
occur following the date that is six months after the Termination Date.

 

(g)                                 Notwithstanding anything else contained
herein, if the Executive terminates his employment for any reason other than
Disability or Retirement and, if after a Change of Control, without Good Reason,
or the Companies terminate the Executive’s employment for Cause, all of the
Executive’s rights to payment from the Companies (including pursuant to any plan
or policy of the Companies) shall terminate immediately, except the right to
payment for Accrued Benefits in respect of periods prior to such termination.

 

(h.)                               Notwithstanding anything to the contrary
contained in this Section 5, the Executive shall be required to execute the
Companies’ then current standard release agreement as a condition to receiving
any of the payments and benefits provided for in Sections 5(c) and (d),
excluding the Accrued Benefits in accordance with Section 5(a), and no payments
and benefits provided for in Sections 5(c) and (d) other than the Accrued
Benefits in accordance with Section 5(a) shall be payable to Executive unless
and until all applicable consideration and rescission periods for the release
agreement have expired, Executive has not rescinded the release agreement and
Executive is in compliance with each of the terms and conditions of such release
agreement and this Agreement as of the date of such payments and benefits. It is
acknowledged and agreed that the then current standard release agreement shall
not diminish or terminate the Executive’s rights under this Agreement.

 

(i)                                     In the event of a termination of the
Executive’s employment entitling the Executive to benefits under Section 5(c)
above, the Executive shall use reasonable efforts to obtain employment suitable
to his education, training and experience, and, upon obtaining any such other
employment shall promptly notify the Companies thereof. The

 

13

--------------------------------------------------------------------------------


 

remaining obligation of the Companies under Section 5(c) shall be offset by any
compensation earned by the Executive from such other employment during the
eighteenth month period commencing on his Termination Date. Except as set forth
in the first sentence of this Section 5(i) and subject to the Executive’s
affirmative obligations pursuant to Section 6, the Executive shall be under no
obligation to seek other employment or otherwise mitigate the obligations of the
Companies under this Agreement.

 

(j)                                     Notwithstanding any provision to the
contrary contained in this Agreement, if the cash payments due and the other
benefits to which Executive shall become entitled under Section 5(d), either
alone or together with other payments in the nature of compensation to Executive
which are contingent on a change in the ownership or effective control of the
Company or in the ownership of a substantial portion of the assets of the
Company or otherwise, would constitute a “parachute payment” (as defined in
Section 280G of the Code or any successor provision thereto), such payments or
benefits shall be reduced (but not below zero) to the largest aggregate amount
as will result in no portion thereof being subject to the excise tax imposed
under Section 4999 of the Code (or any successor provision thereto) or being
non-deductible to the Company for Federal Income Tax purposes pursuant to
Section 280G of the Code (or any successor provision thereto), provided,
however, that no such reduction shall occur, and this Section 5(j) shall not
apply, in the event that the amount of such reduction would be more than 10% of
the aggregate value of such payments and benefits.  The Companies shall in good
faith determine the amount of any reduction to be made pursuant to this
Section 5(j), and shall make such reduction by first reducing amounts payable
under Section 5(d)(i) and thereafter by reducing amounts payable under the
following Sections of this Agreement in the following order, as necessary to
achieve the reduction:  5(d)(iii), 5(d)(iv), 5(d)(vi), 5(d)(vii).  Amounts
payable as reimbursements under Sections 5(d)(v) and 5(d)(x), if any, shall not
be subject to reduction.  No modification of, or successor provision to,
Section 280G or Section 4999 subsequent to the date of this Agreement shall,
however, reduce the benefits to which the Executive would be entitled under this
Agreement in the absence of this Section 5(j) to a greater extent than they
would have been reduced if Section 280G and Section 4999 had not been modified
or superseded subsequent to the date of this Agreement, notwithstanding anything
to the contrary provided in the first sentence of this Section 5(j).

 

(k)                                  Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that Section 5(j) above
does not apply and any payment or distribution of any type to or in respect of
the Executive made directly or indirectly, by the Companies or by any other-
party in connection with a Change of Control, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Total Payments”), is or will be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest and penalties, are collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with

 

14

--------------------------------------------------------------------------------


 

respect to such taxes) imposed upon the Gross-Up Payment, the Executive retains
an amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Total
Payments.

 

(i)                                All computations and determinations relevant
to Section 5(k) and this subsection 5(k)(i) shall be made by a national
accounting firm selected and reimbursed by the Companies from among the ten
(10) largest accounting firms in the United States as determined by gross
revenues (the “Accounting Firm”), subject to the Executive’s consent (not to be
unreasonably withheld), which .firm may be the Companies’ accountants. Such
determinations shall include whether any of the Total Payments are “parachute
payments” (within the meaning of Section 280G of the Code) In making the initial
determination hereunder as to whether a Gross-Up Payment is required, the
Accounting Firm shall determine that no Gross-Up Payment is required if the
Accounting Firm is able to conclude that no “Change of Control” has occurred
(within the meaning of Section 28OG of the Code). If the Accounting Firm
determines that a Gross-Up Payment is required, the Accounting Firm shall
provide its determination (the “Determination”), together with detailed
supporting calculations regarding the amount of any Gross-Up Payment and any
other relevant matter both to the Companies and the Executive by no later than
thirty (30) days following the Termination Date, if applicable, or such earlier
time as is requested by the Companies or the Executive (if the Executive
reasonably believes that any of the Total Patents may he subject to the Excise
Tax). if the Accounting Firm determines that no Excise Tax is payable by the
Executive, it shall furnish the Executive and the Companies with a written
statement that such Accounting Firm has concluded that it is more likely than
not that no Excise Tax is payable (including the reasons therefor) and the
Executive is not required to report any Excise Tax on Executive’s federal income
tax return.

 

(ii)                             If a Gross-Up Payment is determined to be
payable, it shall be paid to the Executive within twenty (20) clays after the
Determination (and all accompanying calculations and other material supporting
the Determination) is delivered to the Companies by the Accounting Firm. Any
determination by the Accounting Firm shall be binding upon the Companies and the
Executive, absent manifest error.

 

(iii)                          As a result of uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments not made by the
Companies should have been made (“Underpayment”), or that Gross-Up Payments will
have been made by the Companies which should not have been made
(“Overpayments”). In either such event, the Accounting Firm shall determine the
amount of the Underpayment or Overpayment that has occurred. In the case of an
Underpayment, the amount of such Underpayment (together with an amount which
after payment of all taxes thereon is equal to any interest and penalties
payable by the Executive as a result of such Underpayment) shall be promptly
paid by the Companies to or for the benefit of the Executive.

 

15

--------------------------------------------------------------------------------


 

(iv)                         In the case of an Overpayment, the Executive shall,
at the direction and expense of the Companies, take such steps as are reasonably
necessary (including the filing of returns and claims for refund), follow
reasonable instructions from, and procedures established by, the Companies, and
otherwise reasonably cooperate with the Companies to Correct such. Overpayment,
provided, however, that the Executive shall not in any event be obligated to
return to the Companies an amount greater than the portion of the Overpayment
that Executive has retained after payment of all taxes thereon or has recovered
as a refund from the applicable taxing authorities.

 

(v)                            The Executive shall notify the Companies in
writing of any claim by the Internal Revenue Service relating to the possible
application of the Excise

 

Tax under Section 4999 of the Code to any of the payments and amounts referred
to herein and shall afford the Companies, at their expense, the opportunity to
control the defense of such claim (for the sake of clarity, if the Internal
Revenue Service is successful in any such claim or the Executive reaches a final
settlement with the Internal Revenue Service with respect to such claim (after
having afforded the Companies, at their expense, the opportunity to control the
defense of such claim), the amount of the Excise Tax resulting from such
successful claim or settlement shall be determinative as to whether or not there
has been an Underpayment or an Overpayment for purposes of subsection 5(k)(iii).

 

(vi)                         Without limiting the intent of this Section 5(k) to
make the Executive whole, on an after-tax basis, from the application of the
Excise Taxes, all determinations by the Accounting Finn shall he made with a
view to minimizing the application of :Sections 28OG and 4999 of the Code of any
of the Total Payments, subject, however, to the following: the Accounting Firm
shall make its determination on the basis of “substantial authority” (within the
meaning of Section 6230 of the Code) and shall provide opinions to that effect
to both the Companies and the Executive upon the request of either of them.

 

(vii)                      Notwithstanding any provision above to the contrary,
any Gross-Up Payment payable under this Section 5(k) shall be made by the end of
the calendar year following the calendar year in which the Executive remits the
taxes.  Further, notwithstanding any provision above to the contrary, any right
to reimbursement under this Section 5(k) of expenses incurred by Executive due
to a tax audit or litigation addressing the existence or amount of a tax
liability shall be made by the end of the calendar year following the calendar
year in which the taxes that are the subject of the audit or litigation are
remitted, or where as a result of the audit or litigation no taxes are remitted,
the end of the calendar year following the calendar year in which the audit is
completed or there is a final and non-appealable settlement or other resolution
of the litigation.  Any Gross-Up Payment and any reimbursement of expenses
payable under this Section 5(k) shall not be made before the date that is six
months after the Termination Date.

 

16

--------------------------------------------------------------------------------

 

Section 6.                                          Further Obligations of the
Executive

 

(a)                                       (1)                                 
During the Executive’s employment by the Companies, whether before or after the
Employment Period, and after the termination of Executive’s employment by the
Companies, the Executive shall not, directly or indirectly. disclose,
disseminate, make available or use any confidential information or proprietary
data of the Companies or any of their Subsidiaries, except as reasonably
necessary or appropriate for the Executive to perform the Executive’s duties for
the Companies, or as authorized in writing by the Board or as required by any
court or administrative agency (and then only after prompt notice to the
Companies to permit the Companies to seek a protective order).

 

(2)                                  For purposes of this Agreement.
“confidential information or proprietary data” means information and data
prepared, compiled, or acquired by or for the Executive during or in connection
with the Executive’s employment by the Companies (including, without limitation,
information belonging to or provided in confidence by any Customer, Supplier,
trading partner or other Person to which the Executive had access by reason of
Executive’s employment with the Companies) which is not generally known to the
public or which could be harmful to the Companies or their Subsidiaries if
disclosed to Persons outside of the Companies. Such confidential information or
proprietary data may exist in any form, tangible or intangible, or media
(including any information technology-related or electronic media) and includes
but is not limited to, the following information of or relating to the Companies
or any of their Subsidiaries, Customers or Suppliers:

 

(i)                                     Business, financial and strategic
information, such as sales and earnings information and trends, material,
overhead and other costs profit margins, accounting information, banking and
financing information, pricing policies, capital expenditure/investment plans
and budgets, forecasts, strategies, plans and prospects.

 

(ii)                                  Organizational and operational
information, such as personnel and salary data information concerning the
utilization or capabilities of personnel, facilities or equipment, logistics
management techniques, methodologies and systems, methods of operation data and
facilities plans.

 

(iii)                               Advertising, marketing and sales
information, such as marketing and advertising data, plans, programs, technique,
strategies, results and budgets. pricing and volume strategies, catalog,
licensing or other agreements or arrangements, and market research and forecasts
and marketing and sales training and development courses, aids, techniques,
instruction and materials.

 

(iv)                              Product and merchandising information, such as
information concerning offered or proposed products or services and the sourcing
of the same, product or services specifications, data, drawings, designs,
performance characteristics, features, capabilities and plants and development
and delivery

 

17

--------------------------------------------------------------------------------


 

schedules.

 

(v)                                 Information about existing or prospective
Customers or Suppliers, such as Customer and Supplier lists and contact
information, Customer preference data, purchasing habits, authority levels and
business methodologies, sales history pricing and rebate levels, credit
information and contracts.

 

(vi)                              Technical information such as information
regarding plant and equipment organization, performance and design, information
technology and logistics systems and related designs, integration, capabilities,
performance and plans, computer hardware and software, research and development
objectives, budgets and results, intellectual property applications, and other
design and performance data.

 

(b)                                 All records, files, documents and materials,
in whatever form and media, relating to the Companies’ or any of their
Subsidiaries’ business (including. but not limited to, those containing or
reflecting any confidential information or proprietary data) which the Executive
prepares, uses, or comes into contact with, including the originals and all
copies thereof and extracts and derivatives therefrom, shall be and remain the
sole property of the Companies or their Subsidiaries. Upon termination of the
Executive’s employment for any reason, whether during or after the Employment
Period, the Executive shall immediately return all such records, files,
documents, materials and other property of the Companies and their Subsidiaries
in the Executive’s possession, custody or control, in good condition, to the
Companies.

 

(c)                                  The Companies maintain, and Executive
acknowledges and agrees, the Companies have and will entrust Executive with
proprietary information, strategies, knowledge, customer relationships and
know-how which would be detrimental to the Companies’ interest in protecting
relationships with Customers and/or Suppliers if Executive were to provide
services or otherwise participate in the operation of a competitor of the
Company. Therefore, during (i) the Executive’s employment by the Companies,
whether during or after the Employment Period, and (ii) the eighteen (18)  month
period following the end of Executive’s employment with the Companies,, the
Executive shall not in any capacity (whether as an owner, employee, consultant
or otherwise), at any time perform, manage, supervise. or be responsible or
accountable for anyone else who is performing services — which are the same as,
substantially similar or related to the services the Executive is providing, or
during the last two years of the Executive’s employment by the Companies has
provided, for the Companies or their Subsidiaries — for, or on behalf of, any
other Person who or which is (1) a wholesaler of office products, including
traditional office products, computer consumable products, office furniture,
janitorial and/or sanitation products, food service paper/non-food products,
audio/visual and business machines or such other products whether or not related
to the foregoing provided by the Companies or their Subsidiaries during the last
twelve (12) months of the Executive’s employment with the Companies, whether
during or after the Employment Period, (2) a provider of services the same as or
substantially similar to those provided by the Companies or their

 

18

--------------------------------------------------------------------------------


 

Subsidiaries during the last twelve (12) months of the Executive’s employment
with the Companies, whether during or after the Employment Period, or
(3) engaged. in a line of business other than described in (l) or
(2) hereinabove which is the same or substantially similar to the lines of
business engaged in by the Companies or their Subsidiaries, or to any line of
business which to the Executive’s knowledge is under active consideration or
planning by the Companies and their Subsidiaries, during the last twelve (12)
months of the Executive’s employment with the Companies, whether during or after
the Employment Period.

 

(d)                                 (1)                                  During
(i) the Executive’s employment by the Companies, whether during or after the
Employment Period, and (ii) the eighteen (18) month period following the end of
the Executive’s employment with the Companies, the Executive shall not at any
time, directly or indirectly, solicit any Customer for or on behalf of any
Person other than the Companies or any of their Subsidiaries with respect to the
purchase of (A) office products, including traditional office products, computer
consumable products, office furniture, janitorial and/or sanitation products,
food service paper/non-food products, audio/visual and business machines, or
such other .products whether or not related to the foregoing provided by the
Companies or their Subsidiaries to such Customer during the last twelve (12)
months of the Executive’s employment with the Companies, whether during or after
the Employment Period, (B) services the same as or substantially similar to
those provided by the Companies or their Subsidiaries to such Customer during
the last twelve (12) months of the Executive’s employment with the Companies,
whether during or after the Employment Period or (C) products or services from a
line of business other than as described in (A) or (B) herein which are the same
or substantially similar to the products and services provided to such Customer
from a line of business engaged in by the Companies or their Subsidiaries during
the last twelve (12) months of the Executive’s employment with the Companies,
whether during or after the Employment Period. Without limiting the foregoing,
(i) during the Executive’s employment by the Companies, whether during or after
the Employment Period, and (ii) insofar as the Executive may be employee/ by, or
acting on or on behalf of, a Supplier at any time within the eighteen (18) month
period following the end of the Executive’s Employment with the Companies, the
Executive shall not at any time, directly or indirectly, solicit any Customer to
switch the purchase of the products or services described hereinabove from the
Companies or their Subsidiaries to Supplier.

 

(2)                                  For purposes of this Agreement, a
“Customer” is any Person who or which has ordered or purchased by or from the
Companies or any of their Subsidiaries (A) office products, including
traditional office products, computer consumable products, office furniture,
janitorial and/or sanitation products, food service paper/non-food products,
audio/visual and business machines or such other products whether or not related
to the foregoing. (B) services provided by or from the Companies or any of their
Subsidiaries or (C) products or services from a line of business other than as
described in (A) or (B) herein which are the same or substantially similar to
the products and service from a line of business engager/ in by the Companies or
their Subsidiaries during the last twelve (12)

 

19

--------------------------------------------------------------------------------


 

months of the Executive’s employment with the Companies, whether during or after
the Employment Period. For purposes of this Agreement, a “Supplier” is any
Person who or which has furnished to the Companies or their Subsidiaries for
resale (A) office products, including traditional office products, computer
consumable products, office furniture, janitorial and/or sanitation products,
food service paper/non-food products, audio/visual and business machines or such
other products whether or nor related to the foregoing (B) services provided by
or from the Companies or any of their Subsidiaries or (C) produces or services
from a line of business other than as described in (A) or (B) herein which are
the same or substantially similar to the products and services from a line of
business engaged in by the Companies or their Subsidiaries during the last
twelve (12) months of the Executive’s employment with the Companies, whether
during or after the Employment Period.

 

(e)                                  During the Executive’s employment by the
Companies, whether during or after the Employment Period, and during the
twenty-four (24) month period following the end of the Executive’s employment
with the Companies, the Executive shall not at any time, directly or indirectly,
induce or solicit any employee of the Companies or any of their Subsidiaries for
the purpose of causing such employee to terminate his or her employment with the
Companies or such Subsidiary.

 

(f)                                    The Executive shall not, directly or
indirectly, make or cause to be made (and shall prohibit the officers,
directors, employees, agents and representatives of any Person controlled by
Executive not to make or cause to be made) any disparaging, derogatory,
misleading or false statement, whether orally or in writing, to any Person
including members of the investment community, press, and customers, competitors
and advisors to the Companies, about the Companies, their respective parents,
Subsidiaries or Affiliates, their respective: officers or members of their
boards of directors, or the business strategy or plans, policies, practices or
operations of the Companies, or of their respective parents, Subsidiaries or
Affiliates.

 

(g)                                 If any court determines that any portion of
this Section 6 is invalid or unenforceable, the remainder of this Section 6
shall not thereby be affected and shall be given full effect without regard to
the invalid provision. If any court construes any of the provisions of
Section 6(c), 6(d), 6(e) or 6(f) above, or any part thereof, to be unreasonable
because of the duration or scope of such provision, such court shall have the
power to reduce the duration or scope of such provision and to enforce such
provision as so reduced.

 

(h)                                 During the Executive’s employment with the
Companies, whether during or after the Employment Period and during the eighteen
(18) month period following the end of Executive’s employment with the
Companies, the Executive agrees that, prior to accepting employment with a
Customer or Supplier of the Companies, the Executive will give notice to the
Chief Executive Officer of the Companies. The Companies reserve the right to
make such Customer or Supplier aware of the Executive’s obligations under
Section 6 of this Agreement.

 

(i)                                     During and following Executive’s
Employment Period, the Executive shall

 

20

--------------------------------------------------------------------------------


 

furnish a copy of this Section 6 in its entirety to any prospective employer
prior to accepting employment with such prospective employer.

 

(j)                                     The Executive hereby acknowledges and
agrees that damages will not be an adequate remedy for the Executive’s breach of
any provision of this Section 6, and further agrees that the Companies shall be
entitled to obtain appropriate injunctive and/or other equitable relief for any
such breach, without the posting of any bond or other security, in addition to
all other legal remedies to which the Companies may be entitled.

 

Section 7.                                          Successors. The Companies
may assign their rights under this Agreement to any successor to all or
substantially all the assets of the Companies, by merger or otherwise, and may
assign or encumber this Agreement and its rights hereunder as security for
indebtedness of the Companies. Any such assignment by the Companies shall remain
subject to the Executive’s rights under Section 5 hereof. The rights of the
Executive under this Agreement may not be assigned or encumbered by the
Executive, voluntarily or involuntarily, during the Executive’s lifetime, and
any such purported assignment shall be void ab initio. Notwithstanding the
foregoing, all rights of the Executive under this Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, estates, executors, administrators, heirs and beneficiaries.
All amounts payable to the Executive hereunder shall be paid, in the event of
the Executive’s death, to the Executive’s estate, heirs or representatives.

 

Section 8.                                          Third Parties. Except for
the rights granted to the Companies and their Subsidiaries pursuant hereto
(including, without limitation, pursuant to Section 6 hereof) and except as
expressly set forth or referred to herein, nothing herein expressed or implied
is intended or shall be construed to confer upon or give any person other than
the parties hereto and their successors and permitted assigns any rights or
remedies under or by reason of this Agreement.

 

Section 9.                                          Enforcement. The provisions
of this Agreement shall be regarded as divisible and, if any of said provisions
or any part or application thereof is declared invalid or unenforceable by a
court of competent jurisdiction, the same shall not affect the other provisions
hereof, either parts or applications thereof or the whole of this Agreement, but
such provision shall he deemed modified to the extent necessary to render such
provision enforceable, and the rights and obligations of the parties shall he
construed and enforced accordingly, preserving to the fullest permissible extent
the intent and agreements of the parties herein set forth.

 

Section 10.                                   Amendment. This Agreement may not
be amended or modified at any time except by a written instrument approved by
the Board, and executed by the Companies and the Executive; provided, however,
that any attempted amendment or modification without such approval and execution
shall be null and void ab initio and of no effect.

 

Section 11.                                   Payment; Taxes and Withholding. 
The Company shall he responsible as employer for payment of all cash
compensation and severance payments

 

21

--------------------------------------------------------------------------------


 

provided herein and Holding shall use [he Company to make such payments. The
Executive shall not he entitled to receive any additional compensation from
either of the Companies for any services the Executive provides to Holding or
the Companies’ Subsidiaries. The Company than be entitled to withhold from any
amounts to be paid to the Executive hereunder any federal, state, local, or
foreign withholding or other taxes or charges which it is from time to time
required to withhold. The Company shall he entitled to rely on an opinion of
counsel if any question as to the amount or requirement of any such withholding
shall arise. Executive shall be solely responsible for the payment of all taxes
due and owing with respect to wages, benefits, and other compensation provided
to him hereunder.  This Agreement is intended to satisfy, or be exempt from, the
requirements of Section 409A(a)(2), (3) and (4) of the Code, including current
and future guidance and regulations interpreting such provisions, and should be
interpreted accordingly.

 

Section 12.                                   Governing Law. This Agreement and
the rights and obligations hereunder shall be governed by and construed in
accordance with the laws of the State of Illinois, without regard to principles
of conflicts of law of Illinois or any other jurisdiction.

 

Section 13.                                   Notice. Notices given pursuant to
this Agreement shall be in writing and shall be deemed given when received and.
if mailed, shall be mailed by United States registered or certified mail, return
receipt requested, addressee only, postage prepaid:

 

If to the Companies:

 

United Stationers Inc,

United Stationers Supply Co.

One Parkway North Blvd.

Suite 100

 

Attention: General Counsel

 

If to the Executive:

 

Stephen A. Schultz

 

or to such other address as the party to be notified shall have given to the
other in accordance with the notice provisions set forth in this Section 13.

 

Section 14.                                   No Waiver. No waiver by either
party at any time of any breath by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by the other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
any time.

 

Section 15.                                   Headings. The headings contained
herein are for reference only and shall not affect the meaning or interpretation
of any provision of this Agreement.

 

22

--------------------------------------------------------------------------------


 

Section 16.                                   Indemnification. The provisions
set forth in the Indemnification Agreement appended hereto as Attachment A are
hereby incorporated into this Agreement and made a part hereof. The parties
shall execute the Indemnification Agreement contemporaneously with the execution
of this Agreement.

 

Section 17.                                   Execution in Counterparts. This
Agreement, including the Indemnification Agreement, may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

Section 18.                                   Arbitration. Any dispute,
controversy or question arising under, out of or relating to this Agreement (or
the breach thereof), or, the Executive’s employment with the Companies or
termination thereof, shall be referred for arbitration in Chicago, Illinois to a
neutral arbitrator selected by the Executive and the Companies (or if the
parties are unable to agree on selection of such an arbitrator, one selected by
the American Arbitration Association pursuant to its rules referred to below)
and this shall be the exclusive and sole means for resol(v)ing such dispute.
Such arbitration shall be conducted in accordance with the National Rules for
Resolution of Employment Disputes of the American Arbitration Association.
Except as provided in Section 5(d)(ix) above, the arbitrator shall have the
discretion to award reasonable attorneys’ fees, costs and expenses to the
prevailing party Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. Nothing in this Section 18
shall be construed so as to deny the Companies the right and power to seek and
obtain injunctive relief in a court of equity for any breach or threatened
breach by the Executive of any of the Executive’s covenants in Section 6 hereof.
Moreover, this Section 18 m d Section 12 hereof shall not be applicable to any
dispute, controversy or question arising unde(r), out of, or relating to the
Indemnification Agreement.

 

Section 19.                                   Survival. Notwithstanding the
stated Term of this Agreement, the provisions of this Agreement necessary to
carry out the intention of the parties as expressed herein, including without
limitation those in Sections 5, 6, 7, 16 and 18, shall survive the termination
or expiration of this Agreement.

 

Section 20.                                   Construction. The parties
acknowledge that this Agreement is the result of arm’s-length negotiations
between sophisticated parties each afforded representation by legal counsel.
Each and every provision of this Agreement shall be construed as though both
parties participated equally in the drafting of same, and any rule of
construction that a document shall be construed against the drafting party shall
not be applicable to this Agreement.

 

Section 21.                                   Free to Contract. The Executive
represents and warrants to the Companies that the Executive is able freely to
accept employment by the Companies as described in this Agreement and that there
are no existing agreements, arrangements or understandings, written or oral,
that would prevent the Executive from entering into this Agreement, would
prevent or restrict the Executive in any way from rendering services to

 

23

--------------------------------------------------------------------------------


 

the Companies as provided herein during the Employment Period or would be
breached by the future performance by the Executive of the Executive’s duties
and responsibilities hereunder.

 

Section 22.                                        Entire Agreement. This
Agreement, including the Indemnification Agreement and any other written
undertakings by the Executive referred to herein, supersedes all other
agreements, arrangements or understandings (whether written or oral) between the
Companies and the Executive with respect to the subject matter of this
Agreement, including without limitation the Prior Agreement and the Executive’s
employment relationship with the Companies and any of their Subsidiaries, and
this Agreement contains the sole and entire agreement among the pates hereto
with respect to the subject matter hereof.

 

*                                        
*                                         *

 

IN WITNESS WHEREOF, the parties have executed this Agreement in one or more
counterparts, each of which shall be deemed one and the same instrument, as of
the day and year first written above.

 

EXECUTED ON :

UNITED STATIONERS INC.

 

 

 

 

 

, 2008

By:

 

 

 

Name:  Richard W. Gochnauer

 

 

Title:    President and Chief Executive

Officer

 

 

 

EXECUTED ON:

UNITED STATIONERS SUPPLY CO.

 

 

 

, 2008

By:

 

 

 

Name:  Richard W. Gochnauer

 

 

Title:    President and Chief Executive

Officer

 

 

 

EXECUTED ON:

EXECUTIVE:

 

 

 

 

 

, 2008

 

 

Stephen A. Schultz

 

24

--------------------------------------------------------------------------------
